


Exhibit 10.40

 

[g14045ksi001.jpg]

 

December 7, 2011

 

PERSONAL AND CONFIDENTIAL

 

Mr. Robert Gaffey

32 Amherst Road

Belmont, MA 02478

 

Re:  Continued Services and General Release

 

Dear Bob,

 

This letter is intended to summarize the terms of your service with Lantheus
Medical Imaging, Inc. (the “Company”) as a consultant following your retirement
as an employee of the Company on the Transition Date (as defined below).  Please
read this agreement and general release (this “Agreement”) carefully.  If you
agree to its terms, please sign in the space provided below and return it to me
on or before January 21, 2012 as provided in Section 5.c. below.

 

1.              Retirement; Continued Consulting Services.  Unless otherwise
modified or terminated prior to the Transition Date, you will be retiring as an
employee of the Company effective as of the close of business on January 3, 2012
(the “Transition Date”). Your employment with the Company shall continue until
your retirement on the Transition Date, at which time your employment with the
Company shall cease and end in all respects.  Following the Transition Date and
through March 30, 2012, you shall be a consultant to the Company and shall
provide consulting services to the Company equal to an average of 24 hours per
week at an hourly rate described below, generally present at the Company’s
offices. Beginning April 1, 2012 and through April 8, 2018, you shall remain as
a consultant to the Company providing consulting services at an hourly rate
described below as may be determined, if at all, from time to time by the
Company in its sole discretion and mutually agreed to by you; provided, however,
that such services shall not exceed an aggregate of 120 hours per calendar year
(and in the case of 2012 only, the calendar year shall be measured from April 1,
2012 through December 31, 2012). For the purposes of this Agreement, the term
“Term” shall mean the period of time from the Transition Date through April 8,
2018 or such earlier date as is specified below.  After April 1, 2012 you will
not be required to be present at the Company’s offices unless requested by the
Company for the performance of such consulting services; it being understood
that the Term shall automatically end on any Breach Date or the date on which
the Company terminates your services hereunder for “Cause” (as defined under the
Employee Shareholders Agreement (as defined below)).

 

2.              Compensation; Benefits.  In consideration of you agreeing to
provide consulting services to the Company hereunder, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, during the Term you shall receive or be entitled to the following:

 

a.              Hourly rate.  You shall be entitled to compensation at the rate
(the “Hourly Rate”) of (i) $200 per hour for the period from the Transition Date
through March 31, 2012, to be paid bi-weekly in accordance with the Company’s
customary pay practices, and (ii) $150.00 per hour for all periods thereafter,
to be paid within 30 days after such services are rendered subject to the
confirmation thereof by the Company.

 

b.              Options.  Notwithstanding the cessation of your employment with
the Company on the Transition Date or anything to the contrary contained in the
Lantheus MI Holdings, Inc. 2008 Equity Incentive Plan (the “Plan”) and that
certain Lantheus MI Holdings, Inc. 2008 Equity

 

1

--------------------------------------------------------------------------------


 

Incentive Plan Option Grant Award Agreement dated as of April 8, 2008 (the
“Option Agreement”), during the Term you shall be eligible to continue to vest
in your outstanding options to purchase Company common stock (“Options”)
pursuant to, and in accordance with, the terms of the Plan and the Option
Agreement, as amended hereby.

 

c.               Dividend Equivalent Rights.  For the avoidance of doubt, you
shall be eligible to continue to vest in your outstanding dividend equivalent
rights (“Dividend Equivalent Rights”) granted to you pursuant to the terms of
the Plan and that certain Lantheus MI Holdings, Inc. 2008 Equity Incentive Plan
Dividend Equivalent Right Award Agreement (Time Options) dated as of March 21,
2011 and that certain Lantheus MI Holdings, Inc. 2008 Equity Incentive Plan
Dividend Equivalent Right Award Agreement (EBITDA Options) dated as of March 21,
2011 (collectively, the “DER Agreements”), subject to, and in accordance with,
the terms and conditions of the Plan, the DER Agreements and the Option
Agreement (as amended and modified by Section 3 b. of this Agreement).

 

d.              Expenses Reimbursement.  During the Term, the Company shall
reimburse you for reasonable and necessary expenses actually incurred by you
directly in connection with the performance of any consulting services hereunder
upon presentation of proper receipts or other proof of expenditure and in
accordance with the guidelines and limitations established by the Company from
time to time; provided, however, that you shall present all such proper receipts
or other proof of expenditure promptly following the date the expense was
incurred, but in no event later than one (1) week after the date the expense was
incurred, and reimbursement shall be made promptly thereafter.

 

e.               No Other Compensation.  You hereby acknowledge and agree that,
except as set forth in this Agreement or as otherwise required by applicable
law, you shall not be entitled to any other compensation or benefits from the
Company as a result of the cessation of your employment with the Company on the
Transition Date, your provision of services during the Term, or the termination
of the Term or your services at any time, other than any 401(k), pension or
post-retirement benefits with respect to which you are vested as of the
Transition Date; it being understood that you will not be entitled nor have any
right to receive any severance as a result of the cessation of your employment
with the Company or at the end of the Term under any benefit plan or severance
policy generally available to the Company’s employees or otherwise.

 

f.                Unemployment Benefits.  The Company agrees that it will not
contest any application you may make for unemployment benefits.  The Company
makes no promise or representation regarding your eligibility for unemployment
compensation.

 

3.              Clawback.              Notwithstanding anything to the contrary
contained in this Agreement, the Option Agreement or the DER Agreements, should
you breach the terms and conditions of the restrictive covenants as set forth in
Exhibit A attached hereto (each, a “Restrictive Covenant Breach”), then:

 

a.                                      Any Options that (i) vested on or after
the Transition Date and that are outstanding and unexercised as of the date of
any such breach (the “Breach Date”), or (ii) are outstanding and unvested as of
the Breach Date, in each case, shall immediately be forfeited by you without
consideration;

 

b.                                      You may exercise any Options that vested
prior to the Transition Date and that are outstanding and unexercised as of the
Breach Date, subject to, and in accordance with, the terms and conditions
provided in the Option Agreement and subject to the terms of the Employee

 

2

--------------------------------------------------------------------------------


 

Shareholders Agreement (as defined below) (including the repurchase rights in
favor of Lantheus MI Holdings, Inc. (“Holdings”) thereunder); and

 

c.                                       Any outstanding and unvested Dividend
Equivalent Rights, together with any vested Dividend Equivalent Rights that have
not yet been paid to you as of the Breach Date, in each case, shall immediately
be forfeited by you without consideration.

 

You hereby acknowledge and agree that a Restrictive Covenant Breach shall be
considered a “Termination Event” for the purposes of Section 4.03 of the
Employee Shareholders Agreement and a Breach Date shall be the “Termination
Date” under the Employee Shareholders Agreement.

 

For the purposes hereof, “Employee Shareholders Agreement” shall mean the
Employee Shareholders Agreement, dated as of May 30, 2008, among Lantheus MI
Holdings, Inc., Avista Capital Partners, L.P., Avista Capital Partners
(Offshore), L.P., ACP-Lantern Co-Invest LLC and the employee shareholders party
thereto, as the same may be amended or modified from time to time.

 

4.              Independent Contractor Status.

 

a.            Relationship of Parties.  Both parties intend and agree that the
relationship between you and the Company established by this Agreement following
the Transition Date is that of independent contractor, and nothing contained in
this Agreement shall be construed to: (i) give the Company the authority to
direct and control your day-to-day activities; or (ii) allow you to create or
assume obligations on behalf of or otherwise bind the Company.

 

b.            Independent and Discretion.  The manner, means, details or methods
by which you perform your obligations under this Agreement during the Term shall
be solely within your discretion.  The Company shall not have the authority to,
nor shall it, supervise, direct or control the manner, means, details or methods
utilized by you to perform your obligations under this Agreement during the
Term, and nothing in this Agreement shall be construed to grant the Company any
such authority.  Subject to Exhibit A attached hereto, you shall be free to
dispose of such portion of your time, energy and skill during the Term as you
are not obligated to devote under this Agreement in such a manner as you see fit
and to such persons, firms or companies as you deem advisable, limited only by
the terms contained herein.  Nothing in this Agreement shall be construed to
interfere with or otherwise affect the rendering of services by you during the
Term in accordance with your independent judgment.  You shall perform your
services during the Term substantially in accordance with generally accepted
practices and principles of the industry.

 

c.             No Benefits.  The parties acknowledge and agree that, pursuant to
this Agreement, during the Term, you, as an independent contractor, are not
entitled to participate in any employee benefit arrangements provided by the
Company to its employees, except as otherwise provided under COBRA.

 

d.            No Company Liability for Taxes.  During the Term, you accept the
exclusive and sole responsibility and liability for payment of any and all taxes
and insurance (including but not limited to unemployment insurance and/or
disability insurance) you may owe to any governmental authority, with respect to
or on account of any payments made or actions taken by the Company during the
Term under this Agreement.  You shall indemnify and hold harmless the Company
from any liability, claims and demands for payment of taxes, penalties or
interest, social security, disability benefits and other withholdings,
deductions and/or payments that may be imposed by any governmental authority, or
otherwise authorized from, based upon or required by reason of the payments made
to you during the Term as provided in this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.              General Release.

 

a.              In consideration of the pay and benefits set forth in this
Agreement and other valuable consideration, the sufficiency of which you hereby
acknowledge, you agree to and do waive any claims you may have for employment by
the Company following the Transition Date.  You, on your own behalf and on
behalf of your heirs, estate and beneficiaries, further do hereby release the
Company, any of its subsidiaries, parent companies or affiliates, and each of
their respective past, present and future officers, directors, agents,
employees, shareholders, investors, employee benefit plans and their
administrators or fiduciaries, insurer or any such entities, and its and their
successors and assigns and others related to such entities (collectively, the
“Company Releasees”), from any and all claims made, to be made, or that might
have been made of whatever nature, whether known or unknown, from the beginning
of time, including, but not limited to, those that arose as a consequence of
your employment with the Company, any act committed or omitted during the
existence of such employment relationship, or arising out of the separation from
the Company, all up through and including the date of your execution of this
Agreement, including, but not limited to, those that were, could have been or
could be the subject of an administrative or judicial proceeding filed by you or
on your behalf under federal, state or local law, whether by statute,
regulation, in contract or tort, and including, but not limited to, every claim
for back pay, front pay, wages, bonus, fringe benefits, any form of
discrimination, wrongful termination, tort, emotional distress, pain and
suffering, breach of contract, fraud, defamation, compensatory or punitive
damages, interest, attorney’s fees, reinstatement or reemployment, and any
rights or claims under the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act, the Family and Medical Leave Act, the Civil Rights Act of
1964, Title VII, as amended, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the Massachusetts Fair
Employment Practice Act, the Massachusetts Civil Rights Act, the Massachusetts
Equal Pay and Maternity Benefits Law, the Massachusetts Equal Rights for Elderly
and Disabled Law, the Massachusetts Small Necessities Leave Act, the
Massachusetts Age Discrimination Law, or any other federal, state or local law
relating to employment, discrimination in employment, termination of employment,
wages, benefits or otherwise.  You acknowledge and agree that even though claims
and facts in addition to those now known or believed by you to exist may
subsequently be discovered, it is your intention to fully settle and release all
claims you may have against the Company and the persons and entities described
above, whether known, unknown or suspected.  Notwithstanding the foregoing:
(i) You do not waive your right to file a charge with the Equal Employment
Opportunity Commission (the “EEOC”) or participate in an investigation conducted
by the EEOC; however, you expressly waive your right to monetary relief should
any administrative agency, including, but not limited to, the EEOC, pursue any
claim on your behalf, (ii) you do not waive any claims and/or rights to
indemnification pursuant to the Company’s certificate of incorporation, charter
or bylaws, applicable law, and under any Company D&O policy, and (iii) you do
not waive any claims and/or rights to vested benefits (including to any vested
ERISA benefits) or any claims that may not be waived by applicable law,
including, but not limited to, claims of retaliation under Section 806 of the
Sarbanes-Oxley Act, Section 23 of the Commodity Exchange Act, Section 21F of the
Securities Exchange Act of 1934 or Section 1057 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or a claim challenging the validity of this
waiver and release paragraph brought under the Age Discrimination in Employment
Act of 1967, as amended.  You also understand that this general release does not
extend to any rights or claims that may arise out of acts or events that occur
after the date on which you sign this Agreement.

 

4

--------------------------------------------------------------------------------


 

b.              You acknowledge that by signing this Agreement, (i) you do so of
your own free will, (ii) it is your intention to be legally bound by its terms
and (iii) no promises or representations have been made to you by any person to
induce you to enter into this Agreement other than the express terms set forth
herein.  You further acknowledge that you have carefully read this Agreement and
know and understand its contents and its binding legal effect, including the
waiver and release of claims set forth above.

 

c.               You shall have up to 45 days from the date of this Agreement
(i.e., until January 21, 2012) to consider the meaning and effect of this
Agreement (including, without limitation, the general release contained herein),
although you may sign the Agreement sooner, if that is your wish.  You may also
wish to consult with an attorney and acknowledge both that you have had the
opportunity to do so and that we are advising you to do so.  You have seven
(7) days following the date you sign this Agreement to revoke this Agreement by
delivering a written notice of such revocation as provided in Section 11 below. 
Notwithstanding anything to the contrary contained in this Agreement, if you do
not sign this Agreement by January 21, 2012, or if you revoke this Agreement
within the applicable seven (7) day period, this Agreement shall have no force
and effect and shall be void ab initio.

 

6.              Restrictive Covenants.  You acknowledge and recognize that the
services you provided to the Company were extraordinary and unique and that you
were privy to highly confidential and proprietary information that would be
valuable to a competitor of the Company and that any employment or services
rendered by you to a competitor of the Company would inevitably require you to
use the Company’s highly confidential and proprietary information, and,
accordingly, in consideration of the compensation and benefits set forth herein,
including, but not limited to, the extension of vesting under the Option
Agreement and the DER Agreements, the tolling during the Term of Holdings’
repurchase rights under the Employee Shareholders Agreement with respect to the
equity interests you hold in Holdings, and other valuable consideration, you
agree to be bound by the terms and conditions of the restrictive covenants as
set forth in Exhibit A attached hereto.

 

7.              Cooperation.  Upon prior request, you agree to cooperate with
the Company or its affiliates in connection with any present or future
litigation or regulatory proceeding brought or threatened against the Company or
any of its affiliates to the extent the Company or any affiliate deems your
cooperation necessary.  Such cooperation may include, but shall not be limited
to, meeting with counsel for the Company or its affiliate at mutually convenient
times and providing testimony if so requested.  The Company or its affiliate
shall compensate you at the Hourly Rate for your cooperation under this
paragraph other than for testifying at a deposition, at trial or in an
administrative hearing and shall reimburse you for reasonable pre-approved
out-of-pocket expenses (including, without limitation, legal fees and
disbursements) incurred by you or on your behalf as a result of such
cooperation.

 

8.              No Admission; Affirmations.  Neither by offering to make nor by
making this Agreement does either party admit any failure of performance,
wrongdoing or violation of law.  You affirm that:

 

a.               You have not filed or caused to be filed and are not presently
a party to any claim against the Company, unless noted below under your
signature;

 

b.               You have been paid and/or have received all compensation,
wages, bonuses, commissions, and/or benefits to which you may be entitled from
the Company;

 

c.                You have been granted by the Company any leave to which you
were entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws;

 

5

--------------------------------------------------------------------------------


 

d.               You have no known workplace injuries or occupational diseases
regarding your employment at the Company, unless previously reported;

 

e.                You have not divulged any proprietary or confidential
information of the Company and shall continue to maintain the confidentiality of
such information consistent with the Company’s policies and your
agreement(s) with the Company and/or common law; and

 

f.                 You have not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud.

 

In addition, you affirm by your signature below that you are not aware of any
wrongdoing, regulatory violations or corporate fraud committed by the Company or
its employees unless previously reported to the Company in writing.

 

9.              Miscellaneous; Employee Shareholders Agreement.

 

a.               This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes any and all
other prior agreements, oral or written, relating to your employment by the
Company or the termination thereof, except for: (a) your rights to
indemnification, as set forth in the Company’s and/or the Company’s parent
company’s charter, articles of incorporation and/or bylaws, and in any
applicable D&O liability insurance policy, which rights remain in full force and
effect (i.e., notwithstanding anything to the contrary herein, nothing in this
Agreement shall negatively impact or otherwise negatively affect your
eligibility for indemnification coverage under any charter, article of
incorporation, bylaw, D&O liability policy or employment practices liability
policy), (b) any agreements you have signed concerning non-competition,
assignment of invention and the protection and non-disclosure of the company’s
confidential information and trade secrets, which shall remain in full force and
effect in accordance with the terms of any such agreements; provided, however,
that the restrictive covenants contained in this Agreement and Exhibit A
supersede those set forth in any previous agreement signed by you to the extent
inconsistent therewith, (c) the Option Agreement and the DER Agreements, each as
amended and modified hereunder, and (d) the Employee Shareholders Agreement. 
You acknowledge and agree that you have not relied on any representations,
promises, or agreements of any kind made to you in connection with your decision
to sign this Agreement and general release, except those stated in this
Agreement.  This Agreement may not be modified except in writing, signed by you
and by a duly authorized officer of the Company.  This Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

b.               You agree and acknowledge that, with respect to the shares of
capital stock of Holdings, the Options you hold and the shares of Holdings Stock
issuable upon the exercise of such Options, you continue to be subject to the
terms of the Employee Shareholders Agreement.  Furthermore, notwithstanding
anything to the contrary in the Employee Shareholders Agreement, herein or
otherwise, a Restrictive Covenant Breach, a termination of your employment with
the Company prior to the Transition Date, your breach of this Agreement, the
termination of your service hereunder by the Company for “Cause” (as defined in
the Employee Shareholders Agreement) or the expiration of the Term, shall be a
Termination Event, and the date on which any of the foregoing occurs shall be
the Termination Date, under the Employee Shareholders Agreement, including but
not limited to Section 4.03 thereof.

 

6

--------------------------------------------------------------------------------


 

c.                Notwithstanding the foregoing or anything to the contrary
herein or in the Employee Shareholders Agreement, the cessation of your
employment with the Company on the Transition Date, in and of itself, shall not
be considered a Termination Event under the Employee Shareholders Agreement.

 

10.       Enforceability.  In the event that any one or more of the provisions
of this agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  Moreover, if any one or more of the provisions
contained in this Agreement, including Exhibit A, is held to be excessively
broad as to duration, scope or activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent compatible with applicable law. The foregoing shall be in addition to and
not in limitation of Section 6 of Exhibit A.

 

11.       Waiver.  A failure of either you or the Company to insist on strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or any other provision hereof.

 

12.       Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

 

If to the Company:

Lantheus Medical Imaging, Inc.

 

 

331 Treble Cove Rd.

 

 

Bldg. 600-1

 

 

N. Billerica, MA 01862

 

 

Attention: Philip Lockwood,

 

 

Vice President Human Resources

 

 

 

 

If to you, to your last known address on file with the Company.

 

13.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts without regard to its
choice-of-law rules.

 

14.       Dispute Resolution.  Any controversy or claim arising out of or
related to any provision of this Agreement that cannot be mutually resolved by
the parties hereto shall be settled by final, binding and nonappealable
arbitration in Boston, Massachusetts by a single arbitrator.  Subject to the
following provisions, the arbitration shall be conducted in accordance with the
Employment Rules of American Arbitration Association then in effect.  Any award
entered by the arbitrator shall be final, binding and nonappealable and judgment
may be entered thereon by either party in accordance with applicable law in any
court of competent jurisdiction.  This arbitration provision shall be
specifically enforceable.  The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement.  Each party shall be responsible for its own expenses relating to the
conduct of the arbitration or litigation (including attorney’s fees and
expenses).  Notwithstanding anything in this paragraph to the contrary, the
Company shall be entitled to seek temporary and preliminary injunctive relief in
a court of competent jurisdiction as set forth in Exhibit A.

 

7

--------------------------------------------------------------------------------


 

15.       Section 409A.  Notwithstanding anything to the contrary contained in
this Agreement:

 

a.              The parties agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations and authoritative guidance
promulgated thereunder to the extent applicable (collectively “Section 409A”),
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.

 

b.              With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits, to be provided in any other taxable year, provided, however,
that this clause (i) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period during which the
arrangement is in effect and (ii) such payments shall be made on or before the
last day of you taxable year following the taxable year in which the expense
occurred.

 

16.       Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

17.       Assignment.  This Agreement, and all of your rights and duties
hereunder, shall not be assignable or delegable by you.  Any purported
assignment or delegation by you in violation of the foregoing shall be null and
void and of no force or effect.  This Agreement may be assigned by the Company
to a person or entity that is an affiliate or a successor in interest to
substantially all of the business operations of the Company.  Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

 

On behalf of the Company, I look forward to your continued service.

 

Very truly yours,

 

 

Lantheus Medical Imaging, Inc.

 

 

/s/ Philip C. Lockwood

 

 

 

 

 

By:

Philip C. Lockwood

 

 

 

Vice President, Human Resources

 

 

 

[employee’s signature page follows]

 

8

--------------------------------------------------------------------------------


 

I hereby acknowledge that (1) I have read this Agreement and general release,
(2) I have knowingly and voluntarily decided to sign this Agreement in order to
receive the additional employment continuation terms and compensation being
offered to me, (3) I fully understand and agreed to be bound by the covenants
contained in Exhibit A, and (4) I have been advised by the Company to take
counsel from an attorney of my choosing prior to executing this Agreement.

 

 

Signature:

/s/ Robert P. Gaffey

 

 

 

 

Name:

Robert P. Gaffey

 

 

 

 

Date:

January 3, 2012

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTIVE COVENANTS

 

Re:  Robert Gaffey

 

1                                         Confidentiality.

 

(a)                                 You will not at any time (x) retain or use
for the benefit, purposes or account of yourself or any other Person; or (y)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
Person outside the Company (other than its professional advisers who are bound
by confidentiality obligations), any non-public, proprietary or confidential
information — including, without limitation, trade secrets, know-how, research
and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its subsidiaries or affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board of Directors of the Company.

 

(b)                                 Confidential Information shall not include
any information that is (A) generally known to the industry or the public other
than as a result of your breach of this covenant or any breach of other
confidentiality obligations by third parties; (B) made legitimately available to
you by a third party without breach of any confidentiality obligation; or
(C) required by law to be disclosed; provided that you shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 

(c)                                  Except as otherwise agreed to in writing by
the Company, on the last day of the Term, or sooner upon the request and
instruction of the Company, you shall (x) cease and not thereafter commence use
of any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its subsidiaries or affiliates; (y) immediately return to the Company all
Company property and destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in your possession
or control (including any of the foregoing stored or located in your office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that you may retain only those portions of
any personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which you are
or become aware and promptly return any other Company property in your
possession.

 

(d)                                 The provisions of this Section 1 shall
survive the termination of the Agreement for any reason.

 

2                                         Non-Disparagement.  You agree that you
shall not make, or cause to be made, any statement or communicate any
information (whether oral or written) that disparages or reflects negatively on
the Company or its subsidiaries or parent entities, the Company’s officers or
directors, or Holding’s shareholders, except for truthful statements that may be
made pursuant to legal process, including without

 

10

--------------------------------------------------------------------------------


 

limitation in litigation, arbitration or similar dispute resolution
proceedings.  The Executive Leadership Team of the Company shall not make, or
cause to be made, any statement or communicate any information (whether oral or
written) that disparages or reflects negatively on you, except for truthful
statements that may be made pursuant to legal process, including, without
limitation, in litigation, arbitration or similar dispute resolution
proceedings.  This Section 2 shall survive the termination of the Agreement for
any reason.

 

3                                         Non-Competition.  You agree that
during the Term, you will not, as an individual, proprietor, partner,
stockholder, officer, employee, director, consultant, joint venturer, investor,
lender, or in any other capacity whatsoever, become financially interested in,
or become employed by, receive any economic benefit from, render services to or
advise any entity engaged in any business that competes with the Company
(including the contrast media and nuclear medicine business), including, but not
limited to, any of following competitors of the Company:  General Electric
division that includes contrast media and nuclear medicine businesses, Covidien
business units that compete with Lantheus, Pharmalucence, Cardinal Health
Nuclear Pharmacy Services, Bayer Schering, Bracco and Draximage. 
Notwithstanding the foregoing, this provision shall not prohibit any possible
investment in publicly traded stock of a company representing less than two
percent of the stock of such company.

 

4                                         Non-Solicitation.  You agree that you
shall not: a) during the Term, (i) induce or attempt to induce (including,
without limitation, by soliciting business from or performing services for) any
customer, supplier, licensee or business relation of the Company to cease doing
business with the Company, or (ii) in any way interfere with the relationship
between the Company and any of its customers, suppliers, licensors, or other
business relations; or b) during the Term, (i) solicit, hire, offer employment
to, or in any manner encourage employees of the Company to leave its employ, or
(ii) solicit, hire, or offer employment to any former employee of the Company
within the first six months after such former employee’s departure from the
Company.

 

5                                         Specific Performance.  You acknowledge
and agree that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of this Exhibit A would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach.  In recognition of this fact, you agree that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by the Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.  You agree that, notwithstanding the dispute resolution provision
in paragraph 14 of the Agreement, the Company shall be entitled to bring suit in
a court of competent jurisdiction located in the State of Massachusetts to
obtain temporary and preliminary injunctive relief, and you irrevocably consent
to the exclusive jurisdiction of such court to enter temporary and preliminary
injunctive relief with respect to your breach or threatened breach of any
covenant contained in this Exhibit A.  This Section shall survive the
termination of the Agreement for any reason.

 

6                                         Severability.  If a provision of this
Exhibit A is, or but for this Section 6 would be, held to be illegal, invalid or
unenforceable, in whole or in part, in the jurisdiction to which it pertains but
would be legal, valid and enforceable if the time period, geographic scope,
business limitation or other relevant feature of that provision were reduced, or
part of the provision were deleted, such provision will apply with the minimum
modification necessary to make it legal, valid and enforceable in that
jurisdiction and any such illegality, invalidity or unenforceability in any
jurisdiction will not invalidate or render invalid or unenforceable such
provisions in any other jurisdiction.

 

11

--------------------------------------------------------------------------------
